Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-20, 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Maier-Hein et al., US 2019/0059736 A1, hereinafter Hein, and further in view of Browd et al., US 2017/0099479 A1, hereinafter Browd.

Claim 9. 
Hein teaches a system (see figs. 1, 8-9) for the rendering and real-time display of an augmented reality overlay (see [0012-0013]) representation of one or more dual-modality probe species in tissue for enhanced real-time visualization of one or more tissue structures of a subject (see [0022] and [0003-0004]), the system comprising: 
a dynamic motion tracker for detecting tracking sensors and for producing real-time sensor position information (see [0025-0026] and [0068] discloses using per se known tracking algorithms, it is then possible to determine the position of the fluorescence camera of the laparoscope 56 with regard to the patient coordinate system, as is shown in FIG. 9C); and 
a processor and a memory having instructions stored thereon, wherein the instructions, when executed by the processor (see [0025-0026] the computation device), cause the processor to: 
receive and/or store one or more radiological images representing emission of one or more radiolabel species of the one or more dual-modality probe species having been administered to the subject (see [0017] discloses the fluorescence marker may further include a contrast agent or radioactive tracer for medical imaging, in particular for CT, positron emission tomography (PET), single-photon emission computed tomography (SPECT), MR imaging, ultrasound or photoacoustic imaging. Using such contrast agent or radioactive tracer, the information regarding the spatial position of the fluorescence markers within the body of said patient can be readily obtained, typically upon generating the 3D data set in a medical imaging procedure such as CT, PET, SPECT, MR ultrasound or photoacoustic imaging); and 
produce the real-time augmented reality (AR) overlay using the one or more radiological images and the real-time sensor position information (see [0061-0070]). 
	Hein is silent regarding “detecting tracking sensors”, however, to use a motion tracking involving tracking sensors, such as optical tracking with sensors placed on the visualization tool, camera and patient, is considered a well-known subject matter, as Browd teaches in figs. 1-3.
	Thus, it would have been obvious to one of ordinary skill in the art to recognize and combine the teachings of Browd into teachings of Hein in order to provide an important function of ability to magnify the operative field and empower the surgeon to perform maneuvers at a higher level of precision than would otherwise be possible.



Claim 10. 
Hein teaches the system of claim 9, wherein the sensors are placed on/in/around the subject and/or the sensors are placed on a hands-free wearable device. See [0061]. And Browd teaches in figs. 1-3.

Claim 11. 
Hein teaches the system of claim 9, wherein the one or more radiological images comprises one or more "still" 3D images or a time-series of 3D images, e.g., a sequence of 3D images obtained over a period of time. See [0011].

Claim 12. 
Hein teaches the system of claim 9, further comprising an electronic display for display of the AR overlay superimposed on a view of the subject. See [0062] both, the visual image and the fluorescence image can then be displayed in an overlayed fashion on a display shown under the reference sign 58 in FIG. 6. On the display 58, the image of the organ 44 and the fluorescence markers 12 are designated with the same reference signs as the corresponding physical objects.

Claim 13. 
Hein teaches the system of claim 12, wherein the electronic display is a hands-free wearable device. See [0065] discloses the fluorescence image taken by the fluorescence camera 74 can be correlated with the field of view seen by the user wearing the glasses 72.

Claim 14. 
Hein teaches the system of claim 12, wherein the AR overlay is superimposed on a view of an operating field as viewed by a surgeon, updated in real time. See [0064] and [0067].

Claim 15. 
Hein teaches a kit comprising the system of claim 9 and the one or more dual-modality probe species. See [0053] with reference again to FIG. 1, after the marker 12 has been injected and has accumulated close to prostate cells 24, a medical image is taken, as indicated by reference sign 26. The medical image can for example be a combined PET-CT image which allows for obtaining a 3D image of the body using a CT scan, and in addition to detect the localization of the marker 12 by means of the radioactive tracer using the PET modality. As a result of this, a medical image 28 of the patient is obtained, which includes, in addition to the medical image proper, information regarding the spatial position of the fluorescence markers 12 within the body of the patient 10. This medical image 28 is an example of the "3D patient data set" referred to in the summary of the invention above. In the Figures, the medical image 28 is symbolically resembled by a corresponding coordinate system. Also included in the representation of the medical image is information about the spatial location of the markers 12, which for simplicity is designated by the same reference sign 12, although the skilled person will appreciate that this is not the actual, physical marker, but the representation of the marker in the medical image 28.


See Hein in view of the analysis concerning claim 9 above with additional information at [0024-0025], see below: 
See Hein at [0024] discloses the aforementioned apparatus for detecting fluorescence from said one or more fluorescence markers comprises one or more of a laparoscopic fluorescence imaging device, a fluorescence imaging camera or fluorescence imaging glasses. [0025] the computation device is adapted to derive said spatial relationship between the visualization device and the patient's body based on a 2D/3D registration algorithm, such as "inside-out-tracking" that is based on a 2D to 3D registration, in which a 2D image of one or more fluorescence markers is correlated with known 3D positions of said fluorescence markers in said 3D patient data set.

Claim 17 is rejected with similar reasons as set forth in claim 10, above. 

Claim 18. 
Hein teaches the system of claim 16, wherein each of the plurality of discrete wavelengths and/or wavelength bands are within a range from 400 nm to 2500 nm, e.g., each of the one or more discrete wavelengths and/or bands within NIR I (400-900 nm) and/or one or more discrete wavelengths and/or bands within NIR II (900-1700). See [0013] discloses the fluorescence marker emits light in the near infrared (NIR) spectrum. In the present disclosure, the NIR spectral range shall cover the wavelengths from 780 nm to 3 um Since the absorption of NIR light in tissue is less pronounced than that of visual light, NIR fluorescence 

Claim 19 is rejected with similar reasons as set forth in claims 9 and 16, above.
Claim 20 is rejected with similar reasons as set forth in claim 11, above.
Claims 26-28 are rejected with similar reasons as set forth in claims 9 and 16, above.

Claim 29. 
Hein teaches the system of claim 28, wherein the one or more probe species comprise nanoparticles, e.g., multifunctional nanoparticles. See [0004 and 0022].

Claim 30 is rejected with similar reasons as set forth in claim 9, above.
Claim 31 is rejected with similar reasons as set forth in claim 13, above.
Claim 32 is rejected with similar reasons as set forth in claim 12, above.
Claim 33 is rejected with similar reasons as set forth in claim 14, above.
Claim 34 is rejected with similar reasons as set forth in claim 15, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVID A AMINI/P.E., D.Sc., Art Unit 2613